Title: From Thomas Jefferson to John Quincy Adams, 30 October 1807
From: Jefferson, Thomas
To: Adams, John Quincy


                        
                            
                        Friday Oct. 30. —07.
                     
                        
                        Th: Jefferson requests the favour of Mr. Adams to dine with him on tuesday Nov: the 3rd.  at half after three, or at whatever later hour the house may rise.
                  
                     
                  
                  
                     
                  
                  The favour of an answer is asked.
                        
                            
                        
                    